PER CURIAM.
Appealing from an interlocutory order in a muncipal composition proceeding on a “statement of points on which appellants intend to rely on the appeal”, appellants lodged the record with this court, but instead of pressing their appeal on the points made, they have abandoned it. Advising us by motion that because of changes in the law and circumstances since the entry of the interlocutory decree appealed from, a consideration of the appeal from the interlocutory decree would be futile, they ask this court, that the cause be remanded to the district court with instructions to dismiss the proceedings or, in the alternative, to set aside the decree appealed from and consider and take testimony on the matters set out in appellants’ motion to dismiss and make findings and a decree in accordance therewith.
It is quite clear that appellants’ motion is not germane to, is not a prosecution of, their appeal, and that the matters the motions sets out are not before us for consideration. It is equally clear that' by their motion and their brief in support of it, they do not prosecute but on the contrary abandon their appeal, and that it should therefore be dismissed. Appeal dismissed.